19-12417-mew          Doc 85   Filed 08/23/19    Entered 08/23/19 21:09:41           Main Document
                                                Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


 In re:                                                     Chapter 11

 HVI Cat Canyon, Inc.,                                      Case No. 19-12417-MEW

            Debtor.


      NOTICE OF HEARING ON THE SECURED CREDITOR UBS AG, LONDON
    BRANCH’S MOTION IN LIMINE TO PRECLUDE 2016 NETHERLAND SEWELL
            RESERVE REPORT AT CASH-COLLATERAL HEARING

          PLEASE TAKE NOTICE that on August 23, 2019, UBS AG, London Branch filed its

 Motion in Limine to Preclude 2016 Netherland Sewell Reserve Report at Cash-Collateral Hearing.

          PLEASE TAKE FURTHER NOTICE that on September 5, 2019 at 11:30 a.m.,

 prevailing Eastern Time, a hearing will be held before the Honorable Michael E. Wiles, United

 States Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New

 York, Courtroom 617, One Bowling Green, New York, New York, 10004-1408, on UBS’s Motion

 in Limine to Preclude 2016 Netherland Sewell Reserve Report at Cash-Collateral Hearing, dated

 August 23, 2019.

          PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion in Limine

 shall be filed and served with the Court so as to be received by no later than August 30, 2019.

          PLEASE TAKE FURTHER NOTICE that the hearing may be adjourned from time to

 time without further notice other than the filing of a notice on the Court’s electronic docket for this

 case or the announcement of such adjournment in open Court.
19-12417-mew    Doc 85     Filed 08/23/19    Entered 08/23/19 21:09:41      Main Document
                                            Pg 2 of 2


  Dated: August 23, 2019                       Respectfully submitted,
       New York, NY
                                               O’MELVENY & MYERS LLP

                                               /s/ Evan M. Jones                  .
                                               Evan M. Jones (appearing pro hac vice)
                                               400 South Hope Street, 18th Floor
                                               Los Angeles, CA 90071-2899
                                               T: (213) 430-6000
                                               F: (213) 430-6407
                                               ejones@omm.com

                                               Gary Svirsky
                                               Times Square Tower
                                               7 Times Square
                                               New York, NY 10036
                                               T: (212) 326-2000
                                               F: (212) 326-2061
                                               gsvirsky@omm.com

                                               Attorneys for UBS AG, London Branch
